DETAILED 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Introduction
The following is a final office action in response to the communications received on November 12, 2021. Claims 1, 10, 12 and 18 have been amended. 
Currently, claims 1-21 are pending, and claims 1, 12 ad 18 are independent.

Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
Applicant’s amendments to claims 1, 10, 12 and 18 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-21 has been maintained. 

Response to Arguments
Applicant’s arguments filed on 11/12/2021 have been fully considered but they are not persuasive.
In the Remarks on page 11, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that like the graphical user interfaces at issue in Trading Tech and Core Wireless, the pending claims solve problems with prior graphic-user interface to improve usability. More specifically, the pending claims analyze a user response to determine whether the response contains wanted information. If the response does not contain the wanted information, a “follow-up question” is dynamically created using “predictive modeling to prompt the consumer” (claim 1) and is displayed in the graphic-user interface, which improves usability of the graphic-user interface by presenting the user with a follow-up question that is more likely to prompt the user to provide the wanted information.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Let alone Trading Technologies is non-precedential and even if it was precedential, Applicant’s claims are unlike the claims in Trading Technologies. In Trading Technologies, the patents at issue recited limitations for a graphical user interface (GUI) to address a specific problem with prior art GUI software for real-time trading of stocks, bonds, options, and similar products. Every step in the illustrative claim in Trading Technologies includes GUI limitations. In view of the interrelated functionality of the GUI limitations, the court determined the claims “required a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure.” See Trading Technologies Int’l v. CQG, Inc., 675 Fed. App. 1001, 1004-05 (Fed. Cir. 2017).  With respect to Core Wireless, where the claimed invention involves a graphical user interface for mobile devices that displays an application summary of each application on the main menu while those application are in an unlaunched state. The claims were held patent eligible because they are directed to an improved user interface for electronic devices, not to the abstract idea of an index, In particular, the claims contain precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces to increase the efficiency of using mobile devices. See Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 2016-2684, 2017-1922 (Fed. Cir. Jan. 25, 2018).  In contrast, Applicant’s graphic-user interface is disclosed at a high level of generality 
Further, using “a graphic-user interface” for administering real-time dynamic consumer surveys is merely adding the words “apply it” or using “a particular machine” with an abstract idea, or mere instructions to implement an abstract idea on a computer. See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (“‘Claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ [is] insufficient to render the claims patent eligible . . . .” (citation omitted)).


In the Remarks on page 13, Applicant argues that Guha does not teach or suggest “display[ing] an indication in the graphic-user interface to indicate to the consumer that an acceptable response regarding the consumer’s experience with said good or service has been provided” when “a user-defined attribute and a user-defined entity are located in the response, and the user-defined attribute corresponds to the user-defined entity”, as in claim 1. However, Applicant’s argument is directed to the newly amended claim, and therefore, the newly amended claim will be fully addressed in this Office Action.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Here, claims 1-11 are directed to a system comprising a memory and a processor, which falls within the statutory category of a machine; claims 12-17 are directed to a system comprising a processor and a memory, which falls within the statutory category of a machine; claims 18-21 are directed to a method for conducting real-time dynamic consumer surveys, which falls within the statutory category of a process, which falls within the statutory category of a process. Step 1 satisfied.
In Step 2A of Alice, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).
Taking the method claims 18-21 as representative, claim 18 recites a method for conducting real-time dynamic consumer surveys by providing a graphic-user interface for administering the real-time consumer survey, providing a set of user-defined entities of interest related to a good or service stored in a data storage, providing a set of user-defined attributes of interest related to a good or service, providing a processor coupled to the data storage and a memory device including instructions. The claim, as described, is providing a set of computer components for administering the consumer survey. These computer components are recited at a 
The claims further recite the limitations of “analyzing text of said response to the open-end prompt to identify the presence of a user-defined entity or a user-defined attribute, determining that the text of said response to the open-ended prompt does not include one of  the user-defined entity that corresponds to the user-defined attribute, evaluating the linguistic connectivity between the user-defined entity and the user-defined attribute using natural language processing (NLP) or computational linguistics, determination of a verb-phrase within the text of the response, determining a subject, object, and verb of the response.” The limitations, as drafted, are processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “executed by the processor” and the terms “using predictive modeling” and “using automated linguistics-based analyses,” nothing in the claims precludes these steps from practically being performed in the human mind (including observation, evaluation, judgement, opinion), or by human using pen and paper. Therefore, the claims as a whole recites limitations fall within the certain methods of organizing human activity grouping and mental processes grouping. The mere nominal recitation of generic computer components do not take the claims out of the methods of organizing human activity grouping and mental processes grouping. Thus, the claims recite more than one abstract idea. See 84 Fed. Reg. 52. Accordingly, because the claim recites at least one abstract idea, the analysis proceed to Prong Two.  

Beyond the abstract idea as discussed above, the claims recite the additional elements including providing “a graphic-user interface” for administering real-time dynamic consumer surveys, providing a set of user-defined …in “a data storage”, providing “a processor” coupled to the data storage, “a memory device” including instructions, and the terms “using predictive modeling” and “using automated linguistics-based analyses”, which are no more than generic computer components. These computer components are recited at a high level of generality and are invoked as tools to perform generic computer functions such as displaying a graphic-user interface, storing data in a data storage, executing computer instructions in memory. None of the limitations in the claims, whether taken individually or in an order of combination, reflects an improvement to the functioning of a computer itself, or another technology or technical field. Thus, simply implementing the abstract idea with the generic computer components do not integrate the abstract idea into a practical application. Further, providing “a graphic-user interface” and “providing a processor” for [user] administering real-time dynamic consumer surveys may improve the administrative operations of the user in managing consumer survey, but not an improvement to the technology of the graphic-user interface or the functioning of the computer itself. See FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer). Accordingly, the claims as a whole does not integrate the recited judicial exception into a practical application. Thus, the claims are directed to an abstract idea, the analysis proceed to Step 2B.   
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic. The same analysis applies here in Step 2B.
buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC. v. AV Auto. LLC, 823 f.3d 607, 610,118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network). In fact, the Specification supports the view of generic computer is capable for implementing the steps, such as “The processor may be any conventional general purpose single or multi-chip processor as is known in the art” and “Computer terminals represent any type of device that can access a computer network. Devices such as PDA’s, cell phones, personal computers, lap top computer, tablet computers, mobile devices, or the like could be user” (See ¶ 74-75). These additional elements alone or in combination, when given their broadest reasonable interpretation and in light of the specification, do not amount to significantly more than the abstract idea. See Alice, 573 U.S. at 217; Office Guidance, 84 Fed. Reg. at 56; see also MPEP § 2106.05.
For the foregoing reasons, claims 18-21 cover subject matter that is judicially-excepted from patent eligibility under §101 as discussed above, the other claims 1-11 and 12-17 also parallel claims 18-21—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101.



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 12, 14-18 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Luchene (US 2007/0192166), and in view of Strubbe et al., (US 6795808 B1, hereinafter: Strubbe), and further in view of Smeed et al., (US 2010/0131463, hereinafter: Smeed), and Meyer et al., (US 2011/0137696, hereinafter: Meyer).
As per claim 1, Van Luchene discloses a system for a graphic-user interface for administering real-time dynamic consumer surveys (see ¶ 315), the system under control of one or more computer systems configured with executable instructions, comprising:
a user-defined data storage containing user-defined list of entities (see Abstract; ¶ 142, ¶ 168-170, ¶ 267, and ¶ 303-308);
a user-defined data storage containing a user-defined list of attributes (see Abstract; ¶ 79-83, ¶ 101, ¶ 196, and ¶ 315);
a user-defined data storage containing user-defined entities corresponding to individual attributes in the user-defined list of attributes (see ¶ 78-81, and ¶ 310-312);
a user-defined data storage containing user-defined attributes corresponding to individual entities in the user-defined list of entities (see ¶ 78-81, and ¶ 310-312);
a processor (See ¶ 53-54);

generate a prompt to the graphic-user interface for display to a consumer of a specific good or service, the prompt being directed to an open-ended question regarding the consumer’s experience with said good or service (See ¶¶ 85, 100, 315 and ¶ 654);
receiving input via the graphic-user interface that provides a response to the open-ended question and (i) analyze text of a response input to the graphic-user interface by the consumer in response to the prompt (see ¶ 267, ¶ 310 and ¶ 610), (ii) parse the text of the response into component parts (See ¶ 196, ¶ 199-201 and ¶ 494), (iii) access the user-defined data storage containing the user-defined list of entities to determine if any component parts of the text of the response correspond to any of the list of entities (see ¶ 52, ¶ 142 and ¶ 315), and (iv) access the user-defined data storage containing the user-defined list of attributes to determine if any component parts of the text of the response correspond to any of the list of attributes (See ¶ 101, ¶ 477 and ¶ 315);
wherein if a user-defined entity is located in the response, access the data storage containing user-defined attributes corresponding to individual entities to determine if an attribute corresponding to the located user-defined entity is present in the response (see ¶ 65-71, ¶ 105-108, ¶ 121-122, ¶ 196, ¶ 487 and ¶ 730-734);
wherein if a user-defined attribute is located in the response and an entity corresponding to the user-defined attribute is not located in the response: dynamically create a follow-up question regarding the user-defined attribute using predictive modeling to prompt the consumer to input additional information that includes the attribute corresponding to the user-defined entity, and display the follow-up question in the graphic-user interface (see ¶ 65-71, ¶ 121-122, ¶ 144-148, ¶ 196, ¶ 315, ¶ 487 and ¶ 676); and
wherein if a user-defined entity is located in the response and an attribute corresponding to the user-defined entity is not located in the response: dynamically create a follow-up question regarding the user-defined entity using predictive modeling to prompt the consumer to input additional information that includes the attribute corresponding to the user-defined entity, and display the follow-up question in the graphic-user interface (see ¶ 65-71, ¶ 121-122, ¶ 144-148, ¶ 196, ¶ 315, ¶ 487 and ¶ 676).

Van Luchene does not explicitly disclose a user-defined data storage for storing the various data; however, Strubbe in an analogous art for performing product survey discloses 
a data storage of a database contains the specific answers and information about questions for a topic, the database has pre-defined answers linked together by question templates (see col. 3, ll. 15-39 and col. 7, ll. 17-63. Strubbe suggests at a data storage storing database contains the predefined questions and answers for the survey). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene to include the teaching of Strubbe in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Van Luchene discloses one or more survey questions are sent to the searcher, if a searcher responds by indicating interest in a car GPS, the searcher could be asked an additional follow-on question such as “Are you interested in purchasing a car GPS unit?” generating the survey based on the geographic location and the keyword string, outputting the survey, receiving an answer, and outputting an advertisement based on the answer. See ¶ 65-71, ¶ 144-148 and ¶ 315.  
Van Luchene and Strubbe do not explicitly disclose dynamically create a follow-up question by using a predictive modeling; however, Smeed in an analogous art for generating customized observation questions to meet the particular needs of a client discloses
  dynamically create a follow-up question regarding the user-defined attribute using predictive modeling (see ¶ 24, ¶ 28, and claim 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 

Van Luchene discloses a user interface that allows a user to interact with a networked environment, and to manage the content and display of surveys; once the search provides an answer to the survey question, new search results can be dynamically generated and displayed, and may be presented to the searcher in real time as the searches types answers into any portion of the search engine or survey questionnaire (see ¶ 13, ¶ 24, ¶ 74, ¶ 152); Van Luchene further discloses an advertiser can select or enter a number of questions and corresponding acceptable answers to ask in the response to a keyword string submitted by the searcher (see ¶ 111).  
Van Luchene does not explicitly disclose the following limitations; however, Meyer in an analogous art for survey management discloses
wherein if a user-defined attribute and a user-defined entity are located in the response, and the user-defined attribute corresponds to the user-defined entity display an indication in the graphic-user interface to indicate to the consumer that an acceptable response regarding the consumer’s experience with said good or service has been provided (see Fig. 19-20; ¶ 88-89, ¶ 109-111).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene and in view of Strubbe and Smeed to include the teaching of Meyer in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focus solution gathering survey response, enabling better decision. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Van Luchene discloses wherein the memory device further includes instructions that, when executed by the processor, causes the system to determine whether the user-defined attribute and the user-defined entity comprise an entity/attribute pair by cross-referencing the user-defined attribute and the user-defined entity against the user-defined data storage containing the user-defined attributes corresponding to the individual entities in the user-defined entities corresponding to the individual attributes in the user-defined list of attributes (see ¶ 101, and ¶ 142-143).

As per claim 3, Van Luchene does not explicitly disclose the following limitations; however, Strubbe discloses the system of claim 2, wherein the memory device further includes instructions that, when executed by the processor, causes the system to analyze the response and parses the response into component parts to identify a subject, object, and verb within the response (see Abstract; col. 3, ll. 40-61, col. 19, ll. 51-67).

As per claim 4, Van Luchene does not explicitly disclose the following limitations; however, Strubbe discloses the system of claim 3, wherein the memory device further includes instructions that, when executed by the processor, causes the system to analyze the response and parse the response into component parts to identify an adjective in the response (see col. 21, ll. 49 to col. 23, ll. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene to include the teaching of Strubbe in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, Van Luchene does not explicitly disclose the following limitations; however, Strubbe discloses the system of claim 3, wherein the memory device further includes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene to include the teaching of Strubbe in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, Van Luchene discloses the system of claim 1, wherein if a user-defined attribute is identified, generate a closed-ended question directed to the attribute (see ¶ 120, ¶ 165, ¶ 109-110, ¶ 424 and ¶ 667-672).

As per claim 7, Van Luchene discloses the system of claim 1, wherein if a user-defined entity is identified, generate a closed-ended question directed to the entity (see ¶ 120, ¶ 165, ¶ 312, ¶ 424 and ¶ 730-733).

As per claim 8, Van Luchene discloses the system of claim 6, wherein the closed-ended question comprises a request to rate consumer sentiment with respect to the attribute (see ¶ 165 and ¶ 654).

As per claim 9, Van Luchene discloses the system of claim 7, wherein the closed-ended question comprises a request to rate consumer sentiment with respect to the entity (see ¶ 114 and ¶ 654).

As per claim 12 Van Luchene discloses a system for a graphic-user interface for administering real-time dynamic consumer surveys (see ¶ 315), the system under control of one or more computer systems configured with executable instructions, comprising:
one or more user-defined data storage units containing a user-defined list of entities, a user-defined list of attributes (see Abstract; ¶ 79-83, ¶ 101, ¶ 142, ¶ 168-170, ¶ 196, ¶ 267, ¶ 303-308 and ¶ 315), a user-defined data storage containing user-defined entities corresponding to individual attributes in the user-defined list of attributes (see ¶ 78-81, and ¶ 310-312), and a user-defined data storage containing user-defined attributes corresponding to individual entities in the user-defined list of entities (see ¶ 78-81, and ¶ 310-312).
a processor coupled to the user-defined storage units (See ¶ 53-54);
a memory device including instructions that (see ¶ 54), when executed by the processor, causes the system to:
 (a) generate a prompt that provides a closed-ended question to the graphic-user interface for display to a consumer of a specific good or service , the closed-ended question being directed to a user-defined topic related to the consumer’s experience with the specific good or service (see ¶ 120, ¶ 165 and ¶ 424); 
(b) generate a prompt that provides an open-ended question to the graphic-user interface for display to the consumer of the specific good or service, the open-ended question being directed to the consumer’s experience with said good or service (see ¶ 120, ¶ 165 and ¶ 424);
(c)  receive input via the graphic-user interface that provides a response to the open-ended question and (i) analyzes text of a response received from the consumer to the open-ended question (see ¶ 267, ¶ 310 and ¶ 610), (ii) parses the text of the response into component parts (See ¶ 196, ¶ 199-201 and ¶ 494), (iii) accesses the user-defined data storage unit containing the user-defined list of entities to determine if any component parts of the text of the response correspond to any of the list of entities (see ¶ 52, ¶ 142 and ¶ 315), and (iv) accesses the user-defined data storage containing the user-defined list of attributes to determine if any component parts of the text of the response correspond to any of the list of attributes (See ¶ 101, ¶ 477 and ¶ 315);
 (d) wherein if the user-defined entity or the user-defined attribute are not located in the response, dynamically create an open-ended question using predictive modeling for display to  

Van Luchene discloses a database or repository contains information about an end user’s previous search activity, a number of database such as, survey database may be used to maintain and track survey question, survey answers, such as questions associated with Hyundai dealer and answers corresponding to the questions (see ¶ 77-83, and ¶ 86).
Van Luchene does not explicitly disclose a user-defined data storage for storing the various data; however, Strubbe in an analogous art for performing product survey discloses a data storage of a database contains the specific answers and information about questions for a topic, the database has pre-defined answers linked together by question templates (see col. 3, ll. 15-39 and col. 7, ll. 17-63. Strubbe suggests at a data storage storing database contains the predefined questions and answers for the survey). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene to include the teaching of Strubbe in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Van Luchene discloses one or more survey questions are sent to the searcher, if a searcher responds by indicating interest in a car GPS, the searcher could be asked an additional follow-on question such as “Are you interested in purchasing a car GPS unit?” generating the survey based on the geographic location and the keyword string, outputting the survey, receiving an answer, and outputting an advertisement based on the answer. See ¶ 65-71, ¶ 144-148 and ¶ 315.  

  dynamically create a follow-up question regarding the user-defined attribute using predictive modeling (see ¶ 24, ¶ 28, and claim 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene and in view of Strubbe to include the teaching of Smeed in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more dynamic solution to create customized survey questions, enabling better decision. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Van Luchene discloses a user interface that allows a user to interact with a networked environment, and to manage the content and display of surveys; once the search provides an answer to the survey question, new search results can be dynamically generated and displayed, and may be presented to the searcher in real time as the searches types answers into any portion of the search engine or survey questionnaire (see ¶ 13, ¶ 24, ¶ 74, ¶ 152); Van Luchene further discloses an advertiser can select or enter a number of questions and corresponding acceptable answers to ask in the response to a keyword string submitted by the searcher (see ¶ 111).  
Van Luchene does not explicitly disclose the following limitations; however, Meyer in an analogous art for survey management discloses
(e) wherein if a user-defined attribute and a user-defined entity are located in the response, and the user-defined attribute corresponds to the user-defined entity display an indication in the graphic-user interface to indicate to the consumer that an acceptable response regarding the consumer’s experience with said good or service has been provided (see Fig. 19-20; ¶ 88-89, ¶ 109-111).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene and in view of Strubbe and Smeed to include the teaching of Meyer in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focus solution gathering survey response, 

As per claim 14, Van Luchene discloses the system of claim 12, following the open-ended question in element (e), 
if a user-defined attribute is located in the response, access the data storage unit containing user-defined entities corresponding to individual attributes to determine if an entity corresponding to the located user-defined attribute is present in the response (see ¶ 65-71, ¶ 105-108, ¶ 121-122, ¶ 196, ¶ 487 and ¶ 730-734);
if a user-defined entity is located in the response, access the data storage unit containing user-defined attributes corresponding to individual entities to determine if an attribute corresponding to the located user-defined entity is present in the response (see ¶ 65-71, ¶ 105, ¶ 121-122, ¶ 133-135, ¶ 196, ¶ 267 and ¶ 424);
if a user-defined attribute is located in the response and an entity corresponding to the user-defined attribute is not located in the response, generate a follow-up question prompting the consumer to provide additional information regarding the located attribute (see ¶ 65-72, ¶ 105-106, , ¶ 196, ¶ 487 and ¶ 491); and
if a user-defined entity is located in the response and an attribute corresponding to the user-defined entity is not located in the response, generate a follow-up question prompting the consumer to provide additional information regarding the located entity (see ¶ 65-71, ¶ 105, ¶ 121-122, ¶ 133-139, ¶ 196, ¶ 267 and ¶ 424).

As per claim 15, Van Luchene discloses the system of claim 14, wherein a plurality of terms within the user-defined data storage units are tagged as yielding insufficient information to the user of the system (see ¶ 318-321 and ¶ 482-483).

As per claim 16, Van Luchene discloses the system of claim 15, wherein if a tagged term is located within the text of the response, provide a follow-up question prompting the consumer to provide additional information with respect to the tagged term (see ¶ 65, ¶ 196, ¶ 424 and ¶482).

As per claim 17, Van Luchene discloses the system of claim 16, wherein, the follow-up question prompting the consumer to provide additional information with respect to the tagged term comprises a located attribute or entity and the tagged term (see ¶ 65 and ¶ 482).

As per claim 18, Van Luchene discloses a method for conducting real-time dynamic consumer surveys, the method under control of one or more computer systems, comprising;
providing a graphic-user interface for administering the real-time dynamic consumer surveys (see ¶ 315);
providing a set of user-defined entities of interest related to a good or service stored in a data storage (see Abstract; ¶ 142, ¶ 168-170, ¶ 267, and ¶ 303-308); 
providing a set of user-defined attributes of interest related to a good or service stored in a data storage (see Abstract; ¶ 79-83, ¶ 101, ¶ 196, and ¶ 315);
providing a processor coupled to the data storage (See ¶ 53-54); 
a memory device including instructions that (see ¶ 54), when executed by the processor, causes the processor to execute instructions for:
(a) beginning a consumer survey by asking a consumer, via the graphic-user interface to provide an overall rating of experience with the good or service and providing an open-ended prompt, via the graphic-user interface, to the consumer of the good or service regarding the consumers experience with said good or service (see ¶¶ 85, 100, 315 and ¶ 654); 
(b) receiving the consumer’s response to said open-ended prompt (see ¶ 141-144, ¶ 147, ¶ 196 and ¶ 424); 
(c) analyzing text of said response to the open-ended prompt to identify the presence of a user-defined entity that corresponds to a user-defined attribute (see ¶ 267, ¶ 310 and ¶ 610); 

(e) dynamically create a follow-up question using predictive modeling to prompt the consumer to input additional information regarding the user-defined entity or the user-defined attribute to form an entity/attribute to form the entity/attribute pair (see (see ¶ 65-71, ¶ 121-122, ¶ 144-148, ¶ 196, ¶ 315, ¶ 487 and ¶ 676)).

Van Luchene discloses a database or repository contains information about an end user’s previous search activity, a number of database such as, survey database may be used to maintain and track survey question, survey answers, such as questions associated with Hyundai dealer and answers corresponding to the questions (see ¶ 77-83, and ¶ 86).
Van Luchene does not explicitly disclose a user-defined data storage for storing the various data; however, Strubbe in an analogous art for performing product survey discloses a data storage of a database contains the specific answers and information about questions for a topic, the database has pre-defined answers linked together by question templates (see col. 3, ll. 15-39 and col. 7, ll. 17-63. Strubbe suggests at a data storage storing database contains the predefined questions and answers for the survey). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene to include the teaching of Strubbe in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Van Luchene discloses one or more survey questions are sent to the searcher, if a searcher responds by indicating interest in a car GPS, the searcher could be asked an additional follow-on question such as “Are you interested in purchasing a car GPS unit?” generating the survey based 
Smeed in an analogous art for generating customized observation questions to meet the particular needs of a client discloses
  dynamically create a follow-up question regarding the user-defined attribute using predictive modeling (see ¶ 24, ¶ 28, and claim 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene and in view of Strubbe to include the teaching of Smeed in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more dynamic solution to create customized survey questions, enabling better decision. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Van Luchene discloses a user interface that allows a user to interact with a networked environment, and to manage the content and display of surveys; once the search provides an answer to the survey question, new search results can be dynamically generated and displayed, and may be presented to the searcher in real time as the searches types answers into any portion of the search engine or survey questionnaire (see ¶ 13, ¶ 24, ¶ 74, ¶ 152); Van Luchene further discloses an advertiser can select or enter a number of questions and corresponding acceptable answers to ask in the response to a keyword string submitted by the searcher (see ¶ 111).  
Van Luchene does not explicitly disclose the following limitations; however, Meyer in an analogous art for survey management discloses
(f) displaying an indication in the graphic-user interface to indicate to the consumer that an acceptable response to the follow-up question has been provided when the additional information regarding the user-defined entity or the user-defined attribute forms the entity/attribute pair (see Fig. 19-20; ¶ 88-89, ¶ 109-111).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene and in view of Strubbe and Smeed to include the teaching of Meyer in order to gain the commonly 


As per claim 20, Van Luchene does not explicitly disclose the following limitations; however, Strubbe discloses the method of claim 19, wherein evaluating the linguistic connectivity of the user-defined entity and the user-defined attribute further comprises a determination of a verb-phrase within the text of the response (see Abstract; col. 3, ll. 40-61, col. 19, ll. 51-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene to include the teaching of Strubbe in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 21 Van Luchene does not explicitly disclose the following limitations; however, Strubbe discloses method of claim 19, further comprising determining a subject, object, and verb of the response (see Abstract; col. 3, ll. 40-61, col. 19, ll. 51-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene to include the teaching of Strubbe in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10-11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Luchene and in view of Strubbe, Smeed and Meyer as applied to claims 1-9, 12, 14-18 and 20-21  above, and further in view of Guha et al., (US 2012/0245925, hereinafter: Guha).
As per claim 10, Van Luchene discloses the user may click on the advertisement to receive discount (see ¶ 133), and clicks on the vendor’s link to purchase a good or service (see ¶ 196). 
Van Luchene, Strubbe, Smeed and Meyer do not explicitly disclose the following limitations; however, Guha in an analogous art for analyzing email message disclose the system of claim 1, further comprising providing a plurality of icons in the graphic-user interface, each icon corresponding to a user-defined topic of interest corresponding to the consumer’s experience with the specific goods or services (See Fig. 14, ¶ 69, ¶ 125 and ¶ 161). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Van Luchene and in view of Strubbe, Smeed and Meyer to include the teaching of Guha in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced graphical user interface for topic management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, Van Luchene discloses the user may click on the advertisement to receive discount (see ¶ 133), and clicks on the vendor’s link to purchase a good or service (see ¶ 196). 
Van Luchene, Strubbe, Smeed and Meyer do not explicitly disclose the following limitations; however, Guha discloses the system of claim 10, wherein if the entity/attribute pair corresponding to one of the user-defined topics corresponding to one of the plurality of icons is present in the response, cause a visual appearance of the icon corresponding to said user-defined topic to be modified (see Fig. 14, ¶ 161-166). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Van Luchene and in view of Strubbe, Smeed and Meyer to include the teaching of Guha 

As per claim 19, Van Luchene, Strubbe, Smeed and Meyer do not explicitly disclose the following limitations; however, Guha discloses the method of claim 18, wherein determining whether the user-defined entity present in the text corresponds to the user-defined attribute further comprises evaluating the linguistic connectivity between the user-defined entity and the user-defined attribute using natural language processing (NLP) or computational linguistics (see ¶ 8, ¶ 40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Van Luchene and in view of Strubbe, Smeed and Meyer to include the teaching of Guha in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced graphical user interface for topic management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Luchene and in view of Strubbe, Smeed and Meyer as applied to claims 1-9, 12, 14-18 and 20-21 above, and further in view of Chase (US 2004/0230659)
As per claim 13, Van Luchene discloses the user may entering his request via a keyboard in to a browser (see ¶ 143). 
Van Luchene, Strubbe, Smeed and Meyer do not explicitly disclose the following limitations; however, Chase discloses the system of claim 12, wherein the memory device further includes instructions that, when executed by the processor, causes the system to detect the time between consumer keystroke’s and to analyze the text of the response to the open-ended question (See at least Chase ¶ 165 detect a plurality of different keystroke actions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Van Luchene and in view of Strubbe, Smeed and Meyer to include the teaching of Chase in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of data analysis, resulting in more focused solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAN G CHOY/Primary Examiner, Art Unit 3624